                                                                             E-FILED
                                          Wednesday, 28 November, 2018 01:05:41 PM
                                                        Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION
UNITED STATES OF AMERICA,     )
                              )
    Plaintiff,                )
                              )
    v.                        )    No. 17-CR-30060
                              )
JASON BALLARD and             )
RYAN C. ROBINSON,             )
                              )
    Defendants.               )

                                ORDER

SUE E. MYERSCOUGH, U.S. District Judge.

     A grand jury charged Defendants Jason Ballard and Ryan C.

Robinson with possession with intent to distribute 50 grams or

more of methamphetamine pursuant to 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(viii). Superseding Indictment (d/e 73). Defendants each

filed a Motion to Suppress (d/e 101, 102). United States Magistrate

Judge Tom Schanzle-Haskins held an evidentiary hearing and

issued a Report and Recommendation (d/e 116) on October 25,

2018. Judge Schanzle-Haskins recommended that this Court deny

the Motions to Suppress.

     Defendants filed timely objections (d/e 117, 118), and the

Government has responded (d/e 119). The Objections are
                           Page 1 of 11
OVERRULED, and the Court ACCEPTS and ADOPTS the Report

and Recommendation.

                       I. LEGAL STANDARD

     Pursuant to Federal Rule of Criminal Procedure 59(b)(3), this

Court considers “de novo any objection to the magistrate judge’s

recommendation.” This Court may “accept, reject, or modify the

recommendation, receive further evidence, or resubmit the matter

to the magistrate with instructions.” Fed.R.Crim.P. 59(b)(3).

                              II. FACTS

     The Court adopts Judge Schanzle-Haskins’ Statement of Facts

with additional facts noted below by citation to the transcript of the

evidentiary hearing or other evidence.

     To summarize, on August 27, 2017, at approximately 6:06

p.m., Fulton County Sheriff’s Deputy Josh Twidwell, a K-9 officer,

conducted a traffic stop on a black Jeep Grand Cherokee (SUV)

after receiving information from officers with the West Central

Illinois Task Force that the SUV had been at a drug house in

Quincy, Illinois, was traveling toward Peoria, and that Task Force

officers were following the SUV. After stopping the SUV for

speeding, Deputy Twidwell received from the driver, Defendant
                             Page 2 of 11
Jason Ballard, a temporary Illinois driver’s license and a rental car

receipt.

     The rental receipt indicated that a person named Bobbie Grant

rented the SUV at 1:11 p.m. in San Jose, California on August 25,

2017 and listed passenger Defendant Ryan Robinson as an

additional driver. The SUV was scheduled to be returned in

Chicago on August 28, 2017. Gov. Ex. 1; Tr. at 98 (d/e 104) (Task

Force officer Nick Hiland) (testifying that he learned where and

when the vehicle was rented and the name associated with the

rental, although he testified the vehicle was rented at 11:00 p.m. on

August 25).

     At 6:11 p.m., Deputy Twidwell asked Dispatch for registration

information regarding the SUV but did not give Ballard’s driver’s

license information to Dispatch at that time. Two other officers

arrived at the scene. At 6:11:38 p.m., Deputy Twidwell notified

Dispatch that he had exited his vehicle with his canine to conduct a

free-air sniff around the SUV. Deputy Twidwell testified that, as he

exited his vehicle with his canine, Dispatch relayed the registration

information back to him. Tr. at 38-39; Tr. 16 (Deputy Twidwell)

(testifying that Dispatch relayed the registration information at
                            Page 3 of 11
6:11:29, or nine seconds before he advised Dispatch that he had

exited his vehicle with the canine).

      Within 20 to 30 seconds of leaving Deputy Twidwell’s vehicle,

the canine alerted on the SUV. The officers thereafter searched the

SUV and found methamphetamine and marijuana. At 6:18:49,

Deputy Twidwell radioed to Dispatch the driver’s license

information on Ballard. Dispatch returned information on Ballard’s

license one to two minutes later. Ballard was issued a traffic

citation for speeding. Defendants were also arrested and charged

with possession of methamphetamine and cannabis with the intent

to deliver.

                               III. ANALYSIS

      In his Report and Recommendation, Judge Schanzle-Haskins

found that Deputy Twidwell had probable cause to stop the SUV for

speeding.1 Report and Recommendation at 7. Judge Schanzle-

Haskins further found that the dog sniff did not prolong the stop



1 The Court notes that a police officer only needs reasonable suspicion to make
a traffic stop. See Navarette v. California, 572 U.S. 393, 396 (2014) (“The
Fourth Amendment permits brief investigative stops—such as the traffic stop in
this case—when a law enforcement officer has a particularized and objective
basis for suspecting the particular person stopped of criminal activity.”)
(internal quotation marks omitted).
                                Page 4 of 11
beyond the time necessary to complete the traffic stop and issue a

ticket. Id. at 12. Finally, Judge Schanzle-Haskins found that, even

if the Defendants were detained beyond the time needed to conduct

the traffic stop, the officers had reasonable suspicion that the SUV

may have contained illegal drugs and, therefore, properly detained

the SUV beyond the time needed to complete the traffic stop. Id.

     Defendants raise two objections. First, Defendants assert that

Deputy Twidwell unduly prolonged the stop when he deployed his

canine to search the SUV and that he lacked reasonable suspicion

to prolong the stop. In particular, Defendants state that, by

deploying the canine, Deputy Twidwell delayed reporting Ballard’s

driver’s license information to Dispatch until approximately 12

minutes into the traffic stop. Second, Defendants challenge Judge

Schanzle-Haskins credibility determination.

     Generally, the use of a drug-detection dog around a car’s

exterior during a traffic stop poses no Fourth Amendment issues.

Illinois v. Caballes, 543 U.S. 405, 410 (2005) (upholding dog sniff

that second officer conducted while first officer wrote warning

ticket). If, however, a stop is justified solely by the interest in

issuing a ticket, the stop becomes unlawful if it is “prolonged
                              Page 5 of 11
beyond the time reasonably required to complete that mission.”

Caballes, 543 U.S. at 407. When the tasks related to the stop’s

purpose have ended—or reasonably should have ended—the

authority to detain the car’s occupants ends as well. Rodriguez v.

United States, 135 S. Ct. 1609, 1614 (2015) (“Authority for the

seizure … ends when tasks tied to the traffic infraction are—or

reasonably should have been—completed.”). The “critical question”

is whether the stop was prolonged by the sniff. Id. at 1616.

Officers must be “reasonably diligent” in pursuing the traffic-related

purpose of the stop. Id. “If an officer can complete traffic-based

inquiries expeditiously, then that is the amount of time reasonably

required to complete the stop’s mission.” Id. (remanding for

consideration of whether reasonable suspicion of criminal activity

justified detaining defendant beyond completion of traffic stop)

(quotation and alteration omitted).

     Defendants assert that Deputy Twidwell stopped completing

the purpose of the stop—issuing a traffic ticket—and embarked on

a new purpose by walking the canine around the SUV. According to

Defendants, this added time to the stop, making it unlawful



                            Page 6 of 11
because the officers did not have reasonable suspicion to extend the

stop.

        The Court finds that the stop was not prolonged. Deputy

Twidwell diligently performed the tasks associated with the traffic

stop and only approximately six minutes elapsed between the stop

and alert, well within the time it would have taken Deputy Twidwell

to complete the traffic stop.

        In the alternative, the Court finds that, even if Deputy

Twidwell detained Defendants beyond the time needed to conduct

the traffic stop, the totality of the facts known to Deputy Twidwell

and the Task Force officers who directed Deputy Twidwell to

intercept the SUV demonstrate that Deputy Twidwell had

reasonable suspicion of criminal activity. See United States v.

Williams, 627 F.3d 247, 252 (7th Cir. 2010) (holding that the

information known to the task force could be imputed to the officer

who conducted the stop and search at the direction of the task

force). The information collectively known by the Task Force

officers—some of which was conveyed to Deputy Twidwell—and

information Deputy Twidwell obtained during the traffic stop gave

Deputy Twidwell reasonable suspicion to prolong the stop to
                                Page 7 of 11
conduct a dog sniff. This information included that the SUV was

rented two days earlier in San Jose, California, a known narcotics

source; the SUV was apparently driven straight through to Quincy,

Illinois; the SUV was observed at a residence for which officers had

sufficient information to secure a warrant to search for illegal drugs

(and secured said warrant before the traffic stop); the owners of the

other two vehicles parked at the residence were known to the Task

Force; all of the vehicles left the residence at the same time;

Defendant Ballard, the driver of the SUV, was not listed on the

rental agreement; the SUV was rented by a third party not in the

SUV; and Deputy Twidwell observed that Defendants were very stiff,

which Deputy Twidwell knew from experience indicated that

Defendants were trying to hide their true emotions. See, e.g., United

States v. Sanford, 806 F.3d 954, 956, 959 (7th Cir. 2015) (finding

the trooper had reasonable suspicion to prolong the stop where: the

vehicle had been rented 12 hours earlier; neither occupant of the

car was on the rental agreement; a criminal history check indicated

two of the occupants of the car were members of a street gang and

had various drug arrests; the trooper knew that drug couriers often

use cars rented by third parties; I-55 is a known drug corridor; the
                             Page 8 of 11
occupants were nervous, evasive, and made poor eye contact; and

the officer received suspicious information from the driver about

where she had been).

     The Court recognizes that simply being in the presence of

others engaged in criminal activity or leaving a location where it is

suspected that criminal activity has occurred is not sufficient,

standing alone, to establish reasonable suspicion. See Matz v.

Klotka, 769 F.3d 517, 523 (7th Cir. 2014) (citing cases). However,

more information existed here, including that the SUV had been

rented two days earlier in San Jose, California, a known narcotics

source, and driven straight through, which Inspector Hiland

testified was indicative of drug trafficking. The collective

information, consisting of specific and articulable facts, taken

together, was sufficient to give Deputy Twidwell “‘a particularized

and objective basis’” for suspecting Defendants were engaged in

criminal activity. United States v. Rodriguez-Escalera, 884 F.3d

661, 668 (7th Cir. 2018) (quoting Heien v. North Carolina, 135 S.

Ct. 530, 536 (2014)). The dog sniff occurred within approximately

six minutes of the stop. Once the dog alerted to the SUV, Deputy

Twidwell had probable cause to search the SUV. United States v.
                             Page 9 of 11
Washburn, 383 F.3d 638, 643 (7th Cir. 2004) (noting that “a

positive alert by a trained drug dog gives rise to probable cause to

search a vehicle”).

     Defendants also object to Judge Schanzle-Haskins’ finding

that Deputy Twidwell’s testimony was credible. Defendants assert

that Deputy Twidwell was not credible given the inconsistences and

omissions in his written police report.

     Defendants’ objections to the credibility findings do not require

that this Court conduct a further evidentiary hearing, unless the

Court is inclined to reject the credibility findings. United States v.

Raddatz, 447 U.S. 667, 675-76 (1980) (the district court is not

required to conduct a new hearing when accepting a magistrate

judge’s credibility findings—“the statute calls for a de novo

determination, not a de novo hearing”); see also Jackson v. United

States, 859 F.3d 495, 499 (7th Cir. 2017) (a district judge “may not

reject a magistrate judge’s material credibility findings based on a

witness’s live testimony, without first holding a de novo evidentiary

hearing”). The Court has reviewed the entire record and determined

that the record supports Judge Schanzle-Haskins’ credibility

finding. Therefore, an additional hearing is not needed.
                            Page 10 of 11
     Defendants assert that Deputy Twidwell was not credible

because he testified about facts that were not contained in the

police report. However, a police report is a summary of what

occurred and is not “‘an all-encompassing account of exactly what

was said and done’” during the encounter. United States v.

Freeman, 691 F.3d 893, 900-01 (7th Cir. 2012) (quoting United

States v. Eddy, 8 F.3d 577, 582 (7th Cir. 1993)). Moreover, Deputy

Twidwell’s testimony was consistent with the testimony of the other

witnesses and the evidence submitted. This Court finds that the

evidence supports Judge Schanzle-Haskins’ credibility finding.

                         IV. CONCLUSION

     For the reasons stated, the Objections (d/e 117, 118) are

OVERRULED. The Court ACCEPTS and ADOPTS the Report and

Recommendation (d/e 116). The Motions to Suppress (d/e 101,

102) are DENIED.

ENTERED: November 28, 2018

FOR THE COURT:
                            s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 11 of 11
